DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2021 has been entered.

 Response to Amendment
Applicant’s amendment and remarks filed on 5/10/2021 have been entered.  In the amendment, the specification has been amended.  Claims 1, 11, and 12 have been amended. 
The objection to the specification has been withdrawn. 

Response to Arguments
Applicant’s arguments, see Remarks, pp. 7-8, filed 5/10/2021, with respect to the rejections of claims 1-12 under 35 U.S.C. §§ 102(a)(1) and 103 have been fully considered and are persuasive in view of Applicant’s amendment.  The rejections of claims 1-12 under 35 U.S.C. §§ 102(a)(1) and 103 have been withdrawn. 

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a light receiving device comprising: a photometry sensor configured to perform photometry by receiving light; at least one additional sensor of which a light receiving surface which receives light is divided into a plurality of blocks; and a control unit configured to perform exposure control to control exposure of the at least one additional sensor for each block of the plurality of blocks based on a result obtained by the photometry performed by the photometry sensor, wherein the photometry sensor is an electric view finder. 
Independent claim 11 recites a control method comprising: performing exposure control to control, based on a photometry result of a photometry sensor that performs photometry by receiving light, exposure of at least one additional sensor of which a light receiving surface that receives light is divided into a plurality of blocks, the exposure control being performed for each block of the plurality of blocks,  wherein the photometry sensor is an electric view finder. 
Independent claim 12 recites an electronic apparatus comprising: an optical system configured to condense light; and a light receiving device configured to receive light, wherein the light receiving device includes a photometry sensor that performs photometry by receiving light that has passed through the optical system, at least one additional sensor of which a light receiving surface that receives light that has passed through the optical system or an optical system different from the optical system is divided into a plurality of blocks, and a control unit that performs exposure control to control exposure of the at least one additional sensor for each block of the plurality of blocks based on a photometry result of the photometry sensor, wherein the photometry sensor is an electric view finder. 
The claimed limitations 
as recited in combination in independent claim 1, in particular “wherein the photometry sensor is an electric view finder” 
as recited in combination in independent claim 11, in particular “wherein the photometry sensor is an electric view finder” 
and 
as recited in combination in independent claim 12, in particular “wherein the photometry sensor is an electric view finder” 
are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Seger et al. (US 2017/0180621), teaches 
a light receiving device comprising: a photometry sensor configured to perform photometry by receiving light; at least one additional sensor of which a light receiving surface which receives light is divided into a plurality of blocks; and a control unit configured to perform exposure control to control exposure of the at least one additional sensor for each block of the plurality of blocks in accordance with a result obtained by the photometry performed by the photometry sensor 
a control method comprising: performing exposure control to control, in accordance with a photometry result of a photometry sensor that performs photometry by receiving light, exposure of at least one additional sensor of which a light receiving surface that receives light is divided into a plurality of blocks, the exposure control being performed for each block of the plurality of blocks 
and 
an electronic apparatus comprising: an optical system configured to condense light; and a light receiving device configured to receive light, wherein the light receiving device includes a photometry sensor that performs photometry by receiving light that has passed through the optical system, at least one additional sensor of which a light receiving surface that receives light that has passed through the optical system, optical system) or an optical system different from the optical system is divided into a plurality of blocks, and a control unit that performs exposure control to control exposure of the at least one additional sensor for each block of the plurality of blocks in accordance with a photometry result of the photometry sensor. 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations 
as recited in combination in independent claim 1, in particular “wherein the photometry sensor is an electric view finder” 
as recited in combination in independent claim 11, in particular “wherein the photometry sensor is an electric view finder” 
and 
as recited in combination in independent claim 12, in particular “wherein the photometry sensor is an electric view finder”. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645